Citation Nr: 0815766	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for history of right shoulder dislocation with 
residual disability to include rotator cuff impingement, 
tendonitis, and right scapular dyskinesia, for the period 
from October 31, 2003 to April 24, 2005.

4.  Entitlement to an initial evaluation in excess of 20 
percent for history of right shoulder dislocation with 
residual disability to include rotator cuff impingement, 
tendonitis, and right scapular dyskinesia, for the period on 
and after April 25, 2005.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed ulcer disorder is related to military 
service.

2.  A September 1967 rating decision denied the veteran's 
claim of entitlement to service connection for a right leg 
disorder; the veteran was notified thereof by letter dated 
later that month and he did not file an appeal.

3.  Evidence associated with the claims file since the 
September 1967 rating decision is not material and does not 
raise a reasonable possibility of substantiating the issue of 
entitlement to service connection for a right leg disorder.

4.  The medical evidence of record shows that, for the period 
from October 31, 2003 to April 24, 2005, the veteran's right 
shoulder disability was manifested by pain, minimal deformity 
of the humerus, and limitation of motion to 150 degrees of 
forward flexion and 150 degrees of abduction.

5.  The medical evidence of record shows that, for the period 
on and after April 25, 2005, the veteran's right shoulder 
disability was manifested by pain, minimal deformity of the 
humerus, weakness, and limitation of motion to 120 degrees of 
forward flexion and 95 degrees of abduction.


CONCLUSION OF LAW

1.  An ulcer disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The evidence received since the September 1967 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a right leg disorder is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for history of right shoulder dislocation with 
residual disability to include rotator cuff impingement, 
tendonitis, and right scapular dyskinesia, for the period 
from October 31, 2003 to April 24, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202, 5203 (2007).

4.  The criteria for an initial evaluation in excess of 20 
percent for history of right shoulder dislocation with 
residual disability to include rotator cuff impingement, 
tendonitis, and right scapular dyskinesia, for the period on 
and after April 25, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in February 2004 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in March 2004 and March 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation for his service-connected right 
shoulder disability, the full text of the relevant diagnostic 
codes was provided to the veteran in an April 2006 statement 
of the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Accordingly, the Board finds that the veteran was 
supplied with information sufficient for a reasonable person 
to understand what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Further, as service connection 
was granted for the right shoulder disorder, the claim was 
substantiated and additional VCAA notice is not required in 
the downstream initial rating claims at issue herein.  Thus, 
any defect in the VCAA notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.



Ulcer

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including peptic ulcers, service connection may be 
granted on a presumptive basis if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's service medical records are negative for any 
diagnosis of an ulcer.

After separation from military service, a June 1988 private 
medical report gave an impression of peptic ulcer disease 
which was "better."

A September 1992 private medical report gave an impression of 
aggravation of peptic disease.

A February 2002 private medical report stated that the 
veteran "had peptic ulcer disease in 1979 with a duodenal 
ulcer."  After physical examination, the impression was 
history of peptic ulcer disease, "quiescent for a long 
time."

A May 2004 VA stomach, duodenum and peritoneal adhesions 
examination report stated that the claims file included

one notation that [the veteran] had a 
peptic ulcer disease in 1968 one year 
after discharge from the military.  The 
physician notes that he submitted from 
his primary care physician in the 
community identified [sic] a diagnosis of 
peptic ulcer disease in the 70s, and the 
second note identified peptic ulcer 
disease in the 90s, unclear when he had 
those.  He is only a fair historian.

After physical examination, the veteran failed to report for 
his upper gastrointestinal examination.  The diagnosis was no 
evidence of ulcer condition.

A June 2004 VA radiographic report stated that after views of 
the veteran's upper gastrointestinal system and small bowel, 
the impressions were small sliding hiatal hernia without 
spontaneous gastroesophageal reflux, slight indistensibility 
and thickening of folds within prepyloric portion of gastric 
antrum, probably due to mild gastritis, but neoplasm cannot 
be excluded, and diverticulum on medial aspect of the 
descending portion of the duodenal loop.

A subsequent October 2004 VA stomach, duodenum and peritoneal 
adhesions report stated that the June 2004 VA radiographic 
report did not demonstrate recurrent peptic ulcer disease.  
The examiner stated that there was no evidence that the 
veteran had peptic ulcer disease.  The diagnosis was no 
evidence of peptic ulcer disease.

A November 2004 VA outpatient medical report stated that the 
veteran had a history of gastric ulcer with hiatal hernia.  
After physical examination, the assessment was melena with 
peptic ulcer disease.

In a January 2005 VA outpatient medical report, the veteran 
reported that he had a gastric ulcer with a hiatal hernia in 
1974.  The report gave a diagnosis of duodenitis.

A February 2005 VA gastrointestinal report stated that a 
esophagogastroduodenoscopy with biopsy was performed.  The 
findings included "[n]umerous apthous ulcers" in the 
duodenum.

A June 2005 VA gastrointestinal report stated that an 
esophagogastroduodenoscopy was performed.  The findings 
stated that there was possible mild atrophy of the duodenum.

The medical evidence of record is unclear as to whether the 
veteran has a currently diagnosed ulcer disorder.  The 
veteran's service medical records are negative for a 
diagnosis of an ulcer disorder.  While the medical evidence 
of record clearly shows that the veteran has a history of an 
ulcer disorder, extending back to at least 1988, more recent 
evidence is conflicted as to a diagnosis.  The February 2002 
private medical report stated that the veteran's ulcer 
disorder was "quiescent."  This is consistent with the May 
2004 and October 2004 VA stomach, duodenum and peritoneal 
adhesions reports which stated that there was no evidence of 
an ulcer disorder.  In contrast, subsequent examinations in 
November 2004 and February 2005 stated that the veteran had 
ulcers.  Accordingly, applying the benefit of the doubt, the 
Board finds that the veteran has a current diagnosis of an 
ulcer disorder.  However, the medical evidence of record does 
not show that any currently diagnosed ulcer disorder is 
related to military service.

There are two medical reports which provide information on 
the etiology of the veteran's ulcer disorder.  The February 
2002 private medical report stated that the veteran's ulcer 
disorder occurred in 1979, a date approximately 12 years 
after the veteran's separation from military service.  The 
January 2005 VA outpatient medical report stated that the 
veteran's ulcer disorder occurred in 1974, approximately 7 
years after the veteran's separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Accordingly, the 
only etiological evidence of record indicates that the 
veteran's ulcer disorder began many years after separation 
from military service, and well after the expiration of the 
time period for presumptive service connection.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed ulcer disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that any 
currently diagnosed ulcer disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record that relates any 
currently diagnosed ulcer disorder to military service.  As 
such, service connection for an ulcer disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates any currently diagnosed ulcer disorder 
to military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg

An unappealed rating decision in September 1967 denied the 
veteran's claim of entitlement to service connection for a 
right leg disorder on the basis that the veteran failed to 
report for a scheduled examination.  The relevant evidence of 
record at the time of the September 1967 rating decision 
consisted of the veteran's service medical records.

The veteran did not file a notice of disagreement after 
notice of the September 1967 rating decision.  Therefore, the 
September 1967 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has repeatedly adjudicated the veteran's 
claim directly without discussing whether new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for a right leg disorder, these decisions 
are not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for a right leg disorder was received.  
The relevant evidence of record received since the final 
September 1967 rating decision includes a February 2004 
statement from the veteran and a May 2004 VA joints 
examination report.  All of the evidence received since the 
September 1967 rating decision is "new" in that it was not 
of record at the time of the September 1967 decision.  
However, none of the evidence is material as it does not show 
that the veteran's currently diagnosed right leg disorder is 
related to military service.  The veteran claims, and his 
service medical records show, that he had a preexisting right 
leg disorder prior to entering active military service.  In 
his February 2004 statement, the veteran claims that this 
preexisting injury was aggravated by military service.  
However the veteran is not a physician and as such his 
statements are not competent evidence of diagnosis and 
causation.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  In addition, the May 2004 VA joints examination 
report stated that the veteran's right leg disorder was 
"neither caused nor aggravated by his service connected 
activities."  Accordingly, none of the new evidence provides 
competent medical evidence that relates the veteran's 
currently diagnosed right leg disorder to military service.  
As such, the 'new' evidence is not material as it does not 
have a reasonable possibility of substantiating the veteran's 
claim.

Since the additional evidence received since the September 
1967 rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a right leg disorder.  As new and material 
evidence to reopen the finally disallowed claim has not been 
received, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Shoulder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's right shoulder claims, 
because the appeal of these issues is based on the assignment 
of evaluations following an initial award of service 
connection for a right shoulder disorder.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decisions are most probative of the degree of disability 
existing when the initial and subsequent ratings were 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for history of right shoulder dislocation, 
resolved, was granted by a July 2004 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, effective October 31, 2003.  
Subsequently, a February 2006 rating decision recharacterized 
the disability as history of a right shoulder dislocation 
with residual disability, and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5203, effective October 31, 2003.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted musculoskeletal disability, under Diagnostic Code 
5299, was the service-connected disorder, and impairment of 
the clavicle or scapula, under Diagnostic Code 5203, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").  Finally, a September 
2006 rating decision recharacterized the disability as 
history of right shoulder dislocation with residual 
disability to include rotator cuff impingement, tendonitis, 
and right scapular dyskinesia, and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.73, Diagnostic Codes 5304-
5201, effective April 25, 2005.  The hyphenated diagnostic 
code in this case indicates that impairment of Muscle Group 
IV, under Diagnostic Code 5304, was the service-connected 
disorder, and limitation of motion of the arm, under 
Diagnostic Code 5201, was a residual condition.

A May 2004 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
reported that he had never dislocated his shoulder after 
separation from military service.  He complained of an 
inability to sleep on his right shoulder.  The veteran 
reported no pain in his right shoulder, but did complain of 
"an aching sensation depending on the weather or after heavy 
lifting."  The veteran described his normal level of pain as 
a 0 on a scale from 0 to 10, and pain during a flare-up as a 
3 on a scale from 0 to 10.  He denied weakness, stiffness, 
difficulty doing overhead activities, popping, numbness, or 
tingling.  On physical examination, the veteran's shoulders 
were symmetrical with no obvious muscle wasting, atrophy, or 
drooping of the right shoulder.  On range of motion testing, 
the veteran's right shoulder had forward flexion to 150 
degrees, abduction to 150 degrees, external rotation to 60 
degrees, and internal rotation to 60 degrees.  The veteran's 
muscle strength was "5/5".  He had sensation to light tough 
and pinprick.  Muscle stretch reflexes were "2+/4".  The 
veteran was able to do repetitive activity and the 
apprehension test was negative.  On x-ray examination, the 
head of the humerus was "high positioned" resulting in a 
decrease in the acromiohumeral head distance.  There was 
minimal flattening at the postero-lateral humeral head.  The 
impression was Hill-Sachs deformity, probably incidental to 
old dislocation.

A February 2005 VA outpatient medical report stated that the 
veteran complained of a right shoulder bursa for the previous 
2 weeks.  He reported numbness and tingling.  On physical 
examination, there was no edema, discoloration, or loss of 
hair.  The veteran's peripheral pulses were present and his 
sensation was intact.  There was no joint swelling, 
crepitation, or limitation of motion.  The assessment was 
right elbow bursitis.

An April 2005 private magnetic resonance imaging report 
stated that the veteran complained of right shoulder pain and 
a decreased range of motion.  After examination, the 
impression was tendinopathy with peritendinitis, medial arch 
encroachment, moderate acromioclavicular arthropathy with 
inferior spurring, and capsulitis.

A May 2006 private medical report stated that the veteran 
complained of right shoulder pain.  On physical examination, 
the veteran's shoulder was nontender.  On range of motion 
testing, the veteran's right shoulder had forward flexion to 
126 degrees and abduction to 105 degrees.  Flexion, 
abduction, and external rotation caused "2+ tenderness."  
The examiner stated that these symptoms were "consistent 
with a 20% disability of functioning at shoulder level as 
described in the Pension Requirements for Veteran[s] 
Affairs."  The assessment was right shoulder strain.

In a June 2006 VA joints examination report, the veteran 
complained of right shoulder pain which had "not improved 
much, if at all" since the May 2004 VA joints examination 
report.  He complained of "achy or sharp" pain with 
repetitive motion, particularly overhead.  He reported a 
decreased range of motion for the previous 10 years.  On 
physical examination, the veteran had well-defined 
musculature with no evidence of asymmetry or deformity.  The 
right shoulder was "more slightly forward round" in 
comparison to the left.  There was no stepoff sign or sulcus 
sign.  There was upper trapezius hiking with forward flexion 
and abduction.  The veteran was not tender to palpation over 
the sternoclavicular joint.  There was significant tenderness 
to palpation over the long head of the biceps tendon, 
acromioclavicular fossa, and some tenderness over the 
trapezius in the area of the spine of the scapula.  There was 
no evidence of scapular winging, although there was 
significant upper trapezius prominence noted with motions 
involving abducting the shoulder away from the body.  On 
range of motion testing, the veteran's right shoulder had 
forward flexion to 120 degrees and abduction to 95 degrees, 
internal rotation to "approximately L2-L3," and external 
rotation to approximately 60 degrees.  The veteran had 
strength of "5/5" for internal and external rotation.  
Hawkins testing was "mildly positive," Speed's test was 
positive, Neer's test was positive, empty can test was 
"mildly positive", apprehension test was not assessed, and 
O'Brien's test was negative.  The impression was chronic 
shoulder pain, likely secondary to rotator cuff tendonitis, 
evidence of resolving adhesive capsulitis, rotor cuff 
impingement, and chronic right scapular dyskinesia.  The 
examiner stated that the results suggested rotator cuff 
weakness and that the symptoms had increased since the May 
2004 VA joints examination report.

While the veteran's right shoulder disability is currently 
rated as an impairment of the muscles, the medical evidence 
of record does not show that muscle weakness is the 
predominant symptom.  Accordingly, a rating under Diagnostic 
Code 5304 does not accurately compensate for the veteran's 
symptomatology.  See 38 C.F.R. § 4.73, Diagnostic Code 5304 
(2007).  As the medical evidence of record shows that 
limitation of motion of the right arm is the predominant 
symptom, ratings under Diagnostic Code 5201 are most 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right shoulder 
is considered his major or dominant extremity.  See 38 C.F.R. 
§ 4.69.  Under Diagnostic Code 5201, limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
evaluation, limitation of motion of the major arm midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and limitation of motion of the major arm to 25 
degrees from the side warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion of a shoulder is from 0 degrees to 180 degrees on 
forward flexion and abduction, with shoulder level existing 
at 90 degrees, and from 0 degrees to 90 degrees on external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

Under Diagnostic Code 5202, impairment of the humerus 
warrants a 20 percent evaluation for malunion of the major 
arm with moderate deformity and a 30 percent evaluation is 
warranted for malunion of the major arm with marked 
deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Under Diagnostic Code 5203, impairment of the clavicle or 
scapula warrants a 10 percent evaluation for malunion or 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion with loose movement or dislocation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence of record shows that, for the period 
from October 31, 2003 to April 24, 2005, the veteran's right 
shoulder disability was manifested by pain, minimal deformity 
of the humerus, and limitation of motion to 150 degrees of 
forward flexion and 150 degrees of abduction.  The medical 
evidence of record does not show that the veteran's right arm 
was ever limited in motion to shoulder level during this 
period of time.  Accordingly, an initial evaluation in excess 
of 10 percent is not warranted for the veteran's right 
shoulder disability under Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In addition, while 
a deformity involving the humerus was noted in the May 2004 
VA joints examination report, it was described as 
"minimal."  Accordingly, there is no evidence that the 
veteran had a moderate or marked deformity of the humerus for 
the period from October 31, 2003 to April 24, 2005.  As such, 
an initial evaluation in excess of 10 percent is not 
warranted for the veteran's right shoulder disability under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Finally, there is no medical evidence of record that 
the veteran's right shoulder disability has ever been 
manifested by nonunion or dislocation of the clavicle or 
scapula during either of the periods on appeal.  Accordingly, 
an initial evaluation in excess of 10 percent is not 
warranted for the veteran's right shoulder disability under 
Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

The veteran has reported right shoulder pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, the May 2004 VA joints examination report 
stated that the veteran did not usually experience pain and 
during the examination he was able to perform repetitive 
motions.  Accordingly, the medical evidence of record does 
not show that the veteran experienced right shoulder pain 
which caused additional limitation of motion beyond that 
contemplated by the evaluation assigned for the period from 
October 31, 2003 to April 24, 2005.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board has considered rating the veteran's service-
connected right shoulder disability under all appropriate 
diagnostic codes for the period from October 31, 2003 to 
April 24, 2005.  However, the medical evidence of record does 
not demonstrate that the veteran had favorable or unfavorable 
ankylosis, recurrent dislocation of the shoulder, fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202 (2007).  Accordingly, a rating in excess of 10 
percent is not warranted for the veteran's right shoulder 
disability under these diagnostic codes for the period from 
October 31, 2003 to April 24, 2005.

The medical evidence of record shows that, for the period on 
and after April 25, 2005, the veteran's right shoulder 
disability was manifested by pain, minimal deformity of the 
humerus, weakness, and limitation of motion to 120 degrees of 
forward flexion and 95 degrees of abduction.  The medical 
evidence of record does not show that the veteran's right arm 
has ever been limited in motion to midway between the side 
and shoulder level.  Accordingly, an evaluation in excess of 
20 percent is not warranted for the veteran's right shoulder 
disability for the period on and after April 25, 2005 under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  In addition, while a deformity involving the humerus 
was noted in the May 2004 VA joints examination report, it 
was described as "minimal."  Accordingly, there is no 
evidence that the veteran had a marked deformity of the 
humerus for the period on and after April 25, 2005.  As such, 
an evaluation in excess of 20 percent is not warranted for 
the veteran's right shoulder disability under Diagnostic Code 
5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

The veteran has reported right shoulder pain on use, a 
contention which is substantiated by the medical evidence of 
record.  However, there was no evidence in the June 2006 VA 
joints examination report that the veteran experienced pain 
which additionally reduced his limitation of motion to half 
its measured level.  Accordingly, the medical evidence of 
record does not show that the veteran experienced right 
shoulder pain which caused additional limitation of motion 
beyond that contemplated by the evaluation assigned for the 
period on and after April 25, 2005.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 206.

The Board has considered rating the veteran's service-
connected right shoulder disability under all appropriate 
diagnostic codes for the period on and after April 25, 2005.  
However, the medical evidence of record does not demonstrate 
that the veteran has favorable or unfavorable ankylosis, 
recurrent dislocation of the shoulder, fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's right shoulder disability under 
these diagnostic codes for the period on and after April 25, 
2005.

As these issues deal with the ratings assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned evaluations reflect, at 
most, the degree of impairment shown for the periods on 
appeal, there is no basis for staged ratings with respect to 
these claims.

The Board has also reviewed the record for both periods on 
appeal with consideration of 38 C.F.R. § 3.321(b) (2007).  
Marked interference of employment has not been shown to be 
due to the veteran's right shoulder disability and there is 
no indication in the record that the schedular evaluations 
are inadequate to evaluate the impairment of the veteran's 
earning capacity due to the disability at issue.  The veteran 
has not required frequent hospitalization for his service-
connected right shoulder disability, and the reported 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Accordingly, an 
extraschedular evaluation is not warranted for the veteran's 
right shoulder disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
higher initial evaluations, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

Service connection for an ulcer disorder is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a right leg disorder is denied.

An initial evaluation in excess of 10 percent for history of 
right shoulder dislocation with residual disability to 
include rotator cuff impingement, tendonitis, and right 
scapular dyskinesia, for the period from October 31, 2003 to 
April 24, 2005, is denied.

An initial evaluation in excess of 20 percent for history of 
right shoulder dislocation with residual disability to 
include rotator cuff impingement, tendonitis, and right 
scapular dyskinesia, for the period on and after April 25, 
2005, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


